S30-/5
                               ELECTRONIC RECORD                          t%lm?5

COA #      02-14-00187-CR                        OFFENSE:        2


           Kendell Najee Simington v. The
STYLE:     State of Texas                        COUNTY:         Tarrant


COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    Criminal District Court No. 1


DATE: 06/25/15                   Publish: NO     TC CASE #:      1327054D




                          IN THE COURT OF CRIMINAL APPEALS


         Kendell Najee Simington v.The
STYLE:   State of Texas                               CCA#:


     /iPPZLLAA/T^S                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     QCjIu/Zdir                                  SIGNED:    J                      PC:_

JUDGE:      rah    UMyc^a^^.                          PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD